Per Curiam.

Respondent has admitted that in representing taxicab companies as attorney in connection with property damage claims, he submitted some 15 identical claims, supported by identical itemizations of repairs in cases where the damage was substantially similar. These claims were also incorporated in verified bills of particulars. Respondent states that he adopted this practice because of difficulty in obtaining estimates of repairs from taxicab companies, who did their own work. He *294states that there was no intent to deceive anyone, since this practice was adopted only as a quick, practical means of initiating claims which were subsequently checked through expert and competent inspection of the damaged vehicles by the insurance companies representing the defendants. The practice of making unsubstantiated claims is strongly to be condemned. If not conceived as a fraudulent device, it indicates at the least a carelessness and a slipshod attitude towards the truth and court processes which is not to be condoned in an attorney. To respondent’s credit are his candor and co-operation when confronted with the charges, and the fact that this is the first complaint made against him in over 22 years of practice. Under the circumstances, we believe disciplinary measures are indicated. Respondent should be suspended for a period of six months.
Botéin, P. J., Valente, McNally, Stevens and Bergan, JJ., concur.
Respondent suspended for a period of six months.